Citation Nr: 0617826	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) to include as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  During service in the Republic of Vietnam he was 
awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The matter subsequently was transferred to the 
RO in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claims.

Service medical records dated from June 1967 to July 1969 are 
negative for any mention of GERD or hypertension.  However, 
post service VA outpatient medical records from February 2001 
to May 2004 show complaints and treatments for both 
disorders.  

An August 2002 VA outpatient medical record notes both the 
GERD and hypertension were part of the PTSD syndrome, or 
chronic arousal of the "fight or flight" response.  A March 
2003 VA medical record notes that the veteran's stress caused 
somatic symptoms, such as elevated blood pressure and 
epigastric distress.  An April 2003 VA medical record 
reflects the veteran's main problem was his blood pressure 
which stemmed from his PTSD.  An August 2003 VA behavioral 
health progress note states the veteran's hypertension was an 
example of the chronic arousal of the "flight or fight" 
reaction related to chronic PTSD.

Nevertheless, two VA examination reports in the claims file 
concluded the veteran's claims were not related to his 
service-connected PTSD.  However, during both exams, the 
examiner did not have access to the claims file.  The veteran 
underwent a VA examination in March 2002 for his 
hypertension.  Three blood pressure readings were taken:  
170/92, 138/90 and 138/90.  The impressions of the examiner 
were that a history of PTSD overlaid all the veteran's 
symptoms and that he had hypertension.  The veteran's anxiety 
will exacerbate hypertension.  The examiner opined that the 
PTSD did not cause the hypertension.  The veteran underwent a 
VA examination in December 2002 for the esophagus and hiatal 
hernia.  The examining physician opined that the GERD and 
hernia symptoms were real and not due to PTSD nor aggravated 
by PTSD.  Rather, he suggested that PTSD might magnify the 
symptoms when it did not cause them.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation (a permanent worsening) of a non-service-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Again, this is a permanent worsening 
in pathology as opposed to an acute exacerbation of the 
symptoms.

Here, the veteran argues that his service-connected PTSD has 
caused his tension and blood pressure difficulties and thus 
led to the diagnoses of his GERD and hypertension disorders.  
In the interest of due process and fairness, the Board is of 
the opinion that the veteran should be afforded a VA 
examination or examinations to determine the etiology of any 
GERD and hypertension found to be present.  

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed.Cir. 2003).  

Finally, there has been recent additional guidance on the 
notice provisions needed to fully inform an appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
matters will be addressed while the case is undergoing remand 
development.

Accordingly, the case is REMANDED for the following action:

1.  RO should undertake additional notice 
pursuant to recent judicial guidance as 
noted above.  See Dingess, supra.

2.  The veteran should be afforded an 
appropriate VA examination(s) to determine 
the etiology of any GERD and hypertension 
disorders found to be present.  The claims 
folder must be made available to the 
examiner(s) prior to the examination(s).  
All indicated testing should be conducted 
and all clinical manifestations should be 
reported in detail.  The examining 
physician(s) selected should not have 
examined the veteran previously.  Based on 
the examination and a review of the record 
please respond to the following: 

   (A) If GERD and hypertension disorders 
are diagnosed, the medical specialist(s) 
should assess the nature and etiology of 
any GERD and hypertension found to be 
present.  

   (B) The medical specialist(s) is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
GERD and hypertension were caused by 
military service, or whether such an 
etiology or relationship is less than 
unlikely (i.e., less than a 50-50 
probability).  

   (C) The physician(s) should proffer an 
opinion, with supporting analysis, as to 
the likelihood that the veteran's 
diagnosed GERD and hypertension were 
caused by or aggravated (permanently 
worsened) by his service-connected PTSD.  

   (D) In rendering the above opinions, a 
rationale should be provided for all 
opinions expressed.  The physician 
examining the veteran for hypertension is 
requested to opine on the March 2002 VA 
examination findings on whether PTSD was 
the cause of the veteran's hypertension.  
The physician examining the veteran for 
GERD is requested to opine on the December 
2002 VA examination finding that the 
veteran's GERD was not related to or 
aggravated by his PTSD.  The degree of 
GERD and hypertension that would not be 
present but for the service-connected PTSD 
should be identified.  The veteran's 
claims file must be made available to the 
examiner(s) in conjunction with the 
examination(s), and the examination 
report(s) should indicate whether the 
veteran's medical records were reviewed.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for GERD due to service-connected PTSD and 
his claim for service connection for 
hypertension due to service-connected 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the June 2004 statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B 
(West 2002).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



